Citation Nr: 1119219	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-46 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Evaluation of left lower extremity atherosclerotic vascular disease with claudication, currently rated 40 percent disabling.

2.  Evaluation of left lower extremity diabetic peripheral neuropathy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).

The Veteran had also perfected an appeal with regard to whether the 100 percent disability rating for right lower extremity atherosclerotic vascular disease with claudication was permanent and total.  In a June 2010 rating decision, however, the RO found that the disability was permanent and total.  This represents a full grant of this appeal, and this decision is confined to the claims listed above.


FINDINGS OF FACT

1.  The Veteran's left lower extremity atherosclerotic vascular disease with claudication is characterized by ankle/brachial index of no less than 0.55, no ulcers, and no persistent coldness of the extremity.

2.  The Veteran's left lower extremity diabetic peripheral neuropathy is characterized by subjective complaints of paresthesias, which results in no more than mild, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for left lower extremity atherosclerotic vascular disease with claudication have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2010).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) (2010).

The notice provisions of VCAA have been fulfilled by information provided to the Veteran in correspondence from the RO dated in October 2008, which notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was provided in the letter sent to the Veteran in October 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met.  As this is an appeal from the assignment of initial disability ratings, no further duty to inform the Veteran of the requirements of VCAA exists.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the evidence includes service treatment records, VA outpatient treatment records, private treatment records, and several VA examination reports that are adequate for rating purposes.  The Board finds the available medical evidence is adequate for rating purposes.   Further attempts to obtain additional evidence would be futile, and the Veteran has not identified any other pertinent evidence not already requested or obtained.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran is currently evaluated as 40 percent disabled for atherosclerotic vascular disease with claudication of the left lower extremity and 10 percent disabled for diabetic peripheral neuropathy of the left lower extremity.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114, arteriosclerosis obliterans is rated 40 percent disabled with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hours, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

Under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, paralysis of the sciatic nerve, which is incomplete, is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, when the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

An August 2008 private treatment record shows that the Veteran had a history of claudication symptoms for short distance.  He had ankle/brachial index testing done, which revealed 0.68 on the left.  On examination, the Veteran had good femoral pulses and diminished pedal pulses, with the right being more diminished than the left.  The impression was peripheral vascular disease with claudication.

A December 2008 private treatment record shows that the Veteran underwent lower extremity arterial Doppler examination, and the ankle/brachial index on the left was 0.68.

A May 2009 private medical record shows that the Veteran underwent lower extremity arterial Doppler examination, and the ankle/brachial index on the left was 0.65.

A June 2009 private treatment record indicates that the Veteran underwent arterial duplex, and the left ankle/brachial index was 0.72.  The report indicated that this represented moderate arterial disease at rest.

An August 2009 VA outpatient treatment record shows that the ankle/brachial index was 0.55 on the left.  The left common femoral artery was Multiphasic.

In September 2009, the Veteran underwent VA examination.  He stated that, while previous EMG studies had not been performed on his left lower extremity, he experienced the same neuropathy symptoms in that leg.  He described very minimal claudication-type symptoms on the left, as he was significantly limited and restricted due to the claudication symptoms of the right lower extremity.  The Veteran was on no medication for diabetic peripheral neuropathy.  He described paresthesias of his lower extremities.  On examination, the left lower extremity was cool, where the right lower extremity was cold.  The color was normal, and the Veteran had thin skin and no ulcers.  Dorsalis pedis pulse and posterior tibial pulse were decreased.  The diagnosis was diabetic peripheral neuropathy of the lower extremities.

A September 2009 VA outpatient treatment record shows that the Veteran's left lower extremity was cool to the touch, and capillary refill was less than three seconds.  He denied pain in the left foot.

A January 2010 VA report of hospitalization shows that the Veteran's ankle/brachial index was 0.61 on the left.

In April 2010, the Veteran underwent contract examination for VA purposes.  The examination was focused on his right leg; however, some examination of his left leg was conducted.  On examination, the temperature of the left lower extremity was normal.  Color was abnormal, atrophic changes were absent, there were no ulcers, and edema, dermatitis, and cellulitis were absent.  Peripheral pulses of the left lower extremity were 1+.  There was decreased hair on the left lower extremity.  There was statis pigmentation and eczema of the left lower extremity.  The ankle/brachial index of the left foot could not be calculated due to inelastic tibial vessels.  It was noted that the ankle/brachial index for the right foot was 0.59.

In August 2010, the Veteran underwent VA examination.  The Veteran was able to walk for 30-40 yards.  Ankle/brachial index on the left was stable at 0.66.  The diagnosis was bilateral lower extremity peripheral arterial disease with claudication.

With respect to the Veteran's left lower extremity atherosclerotic vascular disease, the Board finds that the evidence does not support a rating in excess of the 40 percent already assigned.  Specifically, the Veteran has been examined on a number of occasions for his atherosclerotic vascular disease with claudication of the left lower extremity, and the requisite criteria for a 60 percent or 100 percent evaluation are not met.  None of the results of an ankle/brachial index were shown to be 0.5 or less.  The lowest result was 0.55.

While an April 2010 examination suggested that the ankle/brachial index for the left lower extremity could not be calculated due to inelastic tibial vessels, the Board finds that the evidence is overwhelming that the examiner erroneously reported the results for the right lower extremity as the left lower extremity.  Specifically, the ankle/brachial index that was attributed to the right lower extremity during that examination was 0.59, which is consistent with all other results from testing of the Veteran's left lower extremity.

The Board notes that previous medical records show that the ankle/brachial index for the right lower extremity, which is permanently rated 100 percent disabled, was 0.  Furthermore, the next time this test was conducted in August 2010, the examiner noted that the results of the right lower extremity testing had improved, to 0.41, and the left lower extremity had remained stable at 0.66.  As such, the Board finds that the April 2010 examination erroneously reported the right lower extremity results as the left lower extremity results.  Nevertheless, the overwhelming evidence of record shows that the Veteran's left lower extremity ankle/brachial index has remained above 0.5.

Furthermore, while the Veteran's left foot was noted to be cool in September 2009, it was not described as cold, which was the word used to describe the Veteran's right lower extremity, nor is there any evidence that the cool temperature was persistent.  In fact, the April 2010 contract examination report indicated that the Veteran's left lower extremity temperature was normal, and there were no ulcers ever noted on the Veteran's left lower extremity.  Additionally, there was no ischemic limb pain noted at rest, as the Veteran reported only very minimal claudication symptoms during the September 2009 VA examination and denied pain in a September 2009 VA outpatient treatment record.  

With regard to whether the Veteran is limited to walking less than 25 yards due to claudication, the Board notes that the Veteran's right lower extremity disability is more severe than his left lower extremity disability.  As such, evaluation of how far the Veteran can walk due to his left lower extremity disability is difficult to determine.  Nevertheless, the evidence of record that addresses this issue shows that, in August 2010, the Veteran was able to walk 30-40 yards.  As such, the Board concludes that a disability rating in excess of 40 percent for the Veteran's left lower extremity atherosclerotic vascular disease with claudication is not warranted.

As to the Veteran's peripheral vascular disease of the left lower extremity, the Board finds that a disability rating in excess of 10 percent is not warranted.  The symptoms in this case are wholly sensory, in that the Veteran has complained of paresthesias.  He has not complained of any radiating pain or anything more than mild symptoms associated with his peripheral vascular disease of the left lower extremity.  As such, the Board concludes that the symptoms associated with the Veteran's peripheral vascular disease of the left lower extremity more nearly approximate a mild incomplete paralysis of the sciatic nerve.

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for higher rating.  The disabilities also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization, related to the service-connected disorders discussed above that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The present service-connected disorders on appeal are adequately rated under the available schedular criteria.  Pain and some degree of interference with employment are contemplated by the schedular guidelines for each of the service connected disorders discussed above.  The Board notes the Veteran has other service and nonservice-connected disabilities and is in receipt of a total and permanent 100 percent evaluation for his right lower extremity artherosclerotic vascular disease with claudication.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Additionally, for all the reasons explained above, the Board finds that there is no basis for staged ratings of the Veteran's service connected disabilities discussed above and that the claims for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


(Continued on next page.)

ORDER

An evaluation in excess of 40 percent for left lower extremity atherosclerotic vascular disease with claudication is denied.

An evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


